353 F.2d 739
Loyce PHILLIPS and Inez Phillips, Appellants,v.UNITED STATES of America, Appellee.
No. 22253.
United States Court of Appeals Fifth Circuit.
December 13, 1965.

Appeal from the United States District Court for the Eastern District of Texas; Joe W. Sheehy, Judge.
Henry Schwartz, II, Tyler, Tex., for appellants.
John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., William W. Justice, U. S. Atty., Tyler, Tex., Melva M. Graney, Thomas L. Stapleton, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before TUTTLE, Chief Judge, COLEMAN, Circuit Judge, and HUNTER, District Judge.
PER CURIAM:


1
The judgment appealed from is affirmed on the well reasoned opinion of the District Court, which is found at 233 F. Supp. 59.